           Case 1:18-cv-08653-VEC-SDA Document 251 Filed 04/19/21 Page 1 of 1



1                                  IN THE UNITED STATES DISTRICT COURT
2

3                            FOR THE SOUTHERN DISTRICT OF NEW YORK

4    D. GEORGE SWEIGERT                                 Case No.: 1:18-cv-08653-VEC-SDA
5                     Plaintiff,
6
     vs.                                                DEFENDANT’S OBJECTION TO
                                                        MAGISTRATE’S RULING
7
     JASON GOODMAN,
8
                      Defendant
9

10
            Defendant Jason Goodman Pro Se respectfully objects to Magistrate Aaron’s ruling in the
11
     memo endorsement (ECF No. 246) specifically because it provides contradictory direction. By
12

13
     stating “The Court will decide the motion at ECF No. 239 in due course.” Judge Aaron makes it

14   known that the anti-SLAPP is being considered. Therefore, keeping the discovery schedule

15   would contradict the automatic stay. Defendant respectfully moves the court to set aside Judge
16
     Aaron’s order as erroneous or contrary to law and further to dismiss this matter and declare
17
     Plaintiff a vexatious litigant for the reasons set forth in the anti–SLAPP motion.
18

19
            I hereby attest that the pleadings herein are accurate and true under penalties of perjury.

20

21   Respectfully submitted
22
     April 19, 2021
23
                                        ____________________________________________________
24                                                              Jason Goodman, Defendant, Pro Se
25
                                                                            252 7th Avenue Apt 6s
                                                                            New York, NY 10001
26                                                                                 (323) 744-7594
                                                                    truth@crowdsourcethetruth.org
27

28   MOTION SEEKING LEAVE TO AMEND ANSWER TO INCLUDE A SPECIAL MOTION TO DISMISS
     PURSUANT TO NEWLY ENHANCED NYCVR § 76-A AND THE FIRST AMENDMENT - 1
